 


114 HR 1087 IH: Wireless Telecommunications Tax and Fee Collection Fairness Act of 2015
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1087 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2015 
Mr. Sensenbrenner (for himself and Mr. Zinke) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure that methods of collecting taxes and fees by private citizens on behalf of State and local jurisdictions are fair and effective and do not discriminate against interstate commerce for wireless telecommunications services. 
 
 
1.Short titleThis Act may be cited as the Wireless Telecommunications Tax and Fee Collection Fairness Act of 2015. 2.FindingsCongress finds the following: 
(1)States may designate in-State or out-of-State persons or other entities as collection agents for the State with a duty to collect certain taxes and fees for wireless telecommunications from residents of the State. (2)States have the sovereign right to tax their citizens, subject to the Constitution and the law. States do not have the right to tax interstate commerce or to impose taxes or other duties on citizens of other States without limitation. 
(3)Collection agents for a State may feasibly collect fees and taxes from customers in connection with financial transactions to which the agent and customer are parties. (4)Congress can help ensure against unreasonable burdens on interstate commerce by making a financial transaction a condition of imposing a duty on a person to serve as a collection agent for the State and making such person strictly liable for any failure to collect.  
3.Transactional nexus requirementNo State or local jurisdiction may require any person to collect from, or remit on behalf of, any other person any state or local fee, tax or surcharge imposed on a purchaser or user with respect to the purchase or use of any wireless telecommunications service within a State, unless there is a financial transaction between the person from whom the State seeks to require such collection or remittance and the purchaser or user of such service. “Wireless telecommunications service” means commercial mobile radio service, as defined in section 20.3 of title 47 of the Code of Federal Regulations (January 16, 2015). Financial transaction means that there is a transaction involving cash, credit or any other exchange of monetary value or consideration given by the purchaser or user upon whom the fee, tax or surcharge is imposed to the person required to collect or remit the fee, tax or surcharge. The term State or local jurisdiction means any of the several States, the District of Columbia, any territory or possession of the United States, a political subdivision of any State, territory, or possession, or any governmental entity or person acting on behalf of such State, territory, possession, or subdivision that has the authority to assess, impose, levy, or collect taxes or fees. This section shall have no effect on a state or local jurisdiction’s right to require the collection of any tax, fee, or surcharge in instances where a financial transaction has occurred. 4.EnforcementNotwithstanding any provision of section 1341 of title 28, United States Code, or of the constitution or laws of any State, the district courts of the United States shall have jurisdiction, without regard to amount in controversy or citizenship of the parties, to grant such mandatory or prohibitive injunctive relief, interim equitable relief, and declaratory judgments as may be necessary to prevent, restrain, or terminate any acts in violation of this Act. 
 
